 Case 6:19-cr-60024-SOH Document 9                       Filed 08/27/19 Page 1 of 2 PageID #: 24

                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                       HOT SPRINGS DIVISION




CRIMINAL NO. 6:19CR60024-001                 USA vs. Dereck Imgemi

COURT PERSONNEL:                                            DEFENDANT’S COUNSEL:

JUDGE:                                                      Matthew Hill, FPD
                                                            (N ame)
MAGISTRATE: Barry A. Bryant
                                                            (A ddress)
CLERK: Sheri Sivley                                         El Dorado, AR
                                                            (C ity, State, Zip C ode)
RECORDER: Sheri Sivley
                                                            (Telephone N umber)
GOVERNMENT: Bryan Achorn for David Harris                     RET          FPD ✔ WV       CJA

INTERPRETER:




        INITIAL APPEARANCE AND/OR ARRAIGNMENT AND PLEA MINUTE SHEET


    ✔   Proceedings:                initial appearance               ✔ arraignment and plea

    ✔   Charges:        Magistrate complaint        Information ✔ Indictment            Superseding
        Rule 5 - District and case number:
        Petition on supervised release
    ✔   Level of offense:       petty        misdemeanor     ✔ felony

    ✔   Defendant appeared:         with counsel     ✔ without counsel
        Waiver of counsel executed and filed
        CJA23 financial affidavit executed and filed
    ✔   Counsel appointed
        Rule 44(c) inquiry made regarding joint representation of defendants and advised of right toseparate
        representation
    ✔   Inquiry made regarding defendant’s age
    ✔   Inquiry made regarding defendant’s education level and ability to read/write
             ✔     English                  Spanish
    ✔   Inquiry made as to whether defendant is taking any medication, is under a doctor’s care, and/or ifthere
        is any reason defendant is unable to comprehend proceedings
        Court finds that defendant is the person named in Rule 5 charging document
        Defendant informed of provisions of Rule 20 proceedings
        Consent to proceed before magistrate executed and filed
        Waiver of trial by jury executed and filed
        Waiver of thirty days to prepare for trial executed and filed
    ✔
        Plaintiff ordered to provide Rule 16 Disclosures to Defendant within 10 days of this date and Defendant
        ordered to provide Rule 16 Disclosures to the Plaintiff within 20 days of this date.
  Case 6:19-cr-60024-SOH Document 9                   Filed 08/27/19 Page 2 of 2 PageID #: 25
INITIAL APPEARANCE/ARRAIGNMENT AND
PLEAUSA vs. Dereck Imgemi

     ✔   Defendant informed of rights
     ✔   Court finds that defendant has received charging document
     ✔   Court finds that defendant has read charging document or that it has been read to defendant and
         that it is understood by defendant
     ✔   Defendant informed of maximum possible penalties, including payment of special assessment and
         restitution
         Defendant advised as to Immigration consequences
         Waiver of indictment executed and filed
         Information filed
         Indictment read           substance of charge stated
         Information read          substance of charge stated
         Complaint read            substance of charge stated
     ✔   Defendant waived reading of: ✔ Indictment            Information      Complaint
         Rule 11(e) plea agreement disclosed on record and filed




DEFENDANT’S PLEA:
   ✔ Not Guilty to count(s) All Counts
     Guilty to count(s)
     Nolo contendere to count(s)
     Court entered plea of not guilty for defendant

SCHEDULE SETTING:
     Preliminary hearing
     Detention hearing
     Revocation hearing
   ✔ Trial Date           October 1, 2019 @ 9AM
     Sentencing Date
     Sentencing deferred pending preparation of presentence report

MOTION DEADLINE:
     Defendant directed to file
     Government directed to file


BOND set at
     Defendant released on present bond
     Defendant to make bond and be released
   ✔ Defendant remanded to custody of U.S. Marshals Service

SPECIAL CONDITIONS OF RELEASE:
     Pretrial supervision as directed by the U.S. Probation Office




                                                                 Proceedings began: 11:47 AM
                                                                             ended: 11:57 AM
DATE: August 27, 2019
